TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00016-CV



                                 In re Timothy W. Hausler




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                          MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a). We

dismiss as moot Hausler’s motion to compel a response.




                                           ____________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Filed: May 7, 2008